                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


Daniel Cribbins,
                                                 Case No. 19-12769
           Plaintiff,
v.                                               Honorable Nancy G. Edmunds

Scott Preston, et. al.,

           Defendants.
                           /

CORRECTED ORDER AND OPINION GRANTING IN PART AND DENYING IN
          PART DEFENDANTS’ MOTION TO DISMISS [6]

          Pending before the Court is Defendants’ motion to dismiss. (ECF No. 6.)

Defendants seek dismissal of Plaintiff’s Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Plaintiff opposes the motion. On January 8, 2020, the Court

held a hearing in connection with the motion. For the reasons set forth below, the

Court GRANTS IN PART and DENIES IN PART Defendants’ motion to dismiss.

     I.      Background

          In November 2018 A.C., a minor child, was suspended for three days from

Marshall Greene Middle School in the Birch Run School District. A.C. was a fifth

grader at the time of the suspension. Daniel Cribbins, A.C’s father, initiated this

lawsuit on A.C.’s behalf against Scott Preston, the school’s principal, and the

school district challenging the suspension and seeking damages.

          In the Complaint, Plaintiff provides the following description of events

leading to A.C.’s suspension. A student, A.J., told Mr. Preston that on November
                                          1
7 or 8, 2018 A.C. directed a racial epithet towards A.J. while the two were at their

lockers. On November 12, 2018, Mr. Preston pulled A.C. out of class and asked

him why he had directed a racial epithet at A.J. near her lockers. A.C. denied

making the statement and indicated that another student, I.S., may have been

responsible because he had used such language in the past.               Mr. Preston

investigated the matter further and spoke with I.S. regarding Plaintiff’s assertion.

I.S. denied making the statement. Mr. Preston also spoke to other students.

According to Plaintiff, none of the students Mr. Preston questioned heard A.C.

make the alleged statement. Plaintiff also alleges that the sole evidence Mr.

Preston told A.C. he had was A.J.’s accusation. On November 12, 2018, after

concluding his investigation Mr. Preston suspended A.C. for three days. A.C. was

not provided notice of any other charges or evidence against him at that time.

      On November 13, 2018, Daniel Cribbins learned his son was suspended

and attempted to contact Superintendent David Bush to complain. He was unable

to reach Mr. Bush. On November 14, 2018, Mr. Cribbins contacted Mr. Preston to

discuss the incident. According to Plaintiff, Mr. Preston initially indicated that A.C.

had been suspended for directing a racial epithet towards A.J. on November 7 or

8, 2018 while the students were at their lockers. Several hours later, Mr. Cribbins

and Mr. Preston spoke again. During this second conversation, according to

Plaintiff, Mr. Preston informed Mr. Cribbins that A.C. was not suspended for

directing a racial epithet towards A.J. at the lockers on the November 7 or 8, but



                                          2
instead for directing a racial epithet towards A.J. at the snack cart on one of those

days.

        On November 15, 2018, Mr. Cribbins and Mr. Preston spoke again and Mr.

Preston explained that he possessed video footage showing Plaintiff directing the

racial epithet at A.J. Mr. Preston invited Mr. Cribbins to watch the video with him.

He also informed Mr. Cribbins that the incident occurred at the snack cart on

November 6, not at the lockers on November 7 or 8. Mr. Cribbins came to Mr.

Preston’s office and they watched the video together. Mr. Cribbins continued to

believe his son had done nothing wrong. According to Plaintiff, the video is not

evidence supporting the suspension. Plaintiff claims the video shows that A.C. did

not say anything to A.J. but rather that he only glanced at her. Plaintiff also alleges

that Mr. Preston did not consider the video evidence when he suspended A.J. for

making a statement at the snack cart on November 6, 2018, and that he only

considered A.J.’s allegation that A.C. had made a different statement, at a different

location, on a different day.

        On November 19, 2018 Mr. Cribbins presented a letter to the Board of

Education claiming that Mr. Preston suspended his son on unsubstantiated

allegations. The Board of Education responded to Mr. Cribbins and explained that

it found the investigation and suspension to be proper.         Unsatisfied with the

Board’s inaction, on September 23, 2019, Plaintiff initiated this legal action against

Mr. Preston and the school district. In his Complaint, Plaintiff asserts claims for

violations of A.C.’s procedural due process and substantive due process rights.

                                          3
Defendants now move to dismiss Plaintiff’s claims pursuant to Federal Rule of Civil

Procedure 12(b)(6). Defendants also seek qualified immunity for Mr. Preston in

his individual capacity.

   II.      Standard

         Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. When

reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” DirectTV, Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007). But the court “need not accept as true

legal conclusions or unwarranted factual inferences.” Id. (quoting Gregory v.

Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)). “[L]egal conclusions

masquerading as factual allegations will not suffice.” Eidson v. State of Tenn. Dep't

of Children's Servs., 510 F.3d 631, 634 (6th Cir. 2007). Dismissal is appropriate if

the plaintiff failed to offer sufficient factual allegations that make the asserted claim

plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

         The Supreme Court clarified the concept of “plausibilty” in Ashcroft v. Iqbal,

556 U.S. 662 (2009):

         To survive a motion to dismiss, a complaint must contain sufficient
         factual matter, accepted as true, to “state a claim to relief that is
         plausible on its face.” [Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
         556, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)]. A claim has facial
         plausibility when the plaintiff pleads factual content that allows the
         court to draw the reasonable inference that the defendant is liable for
         the misconduct alleged. Id. at 556. The plausibility standard is not akin
                                            4
          to a “probability requirement,” but it asks for more than a sheer
          possibility that a defendant has acted unlawfully. Ibid. Where a
          complaint pleads facts that are “merely consistent with” a defendant's
          liability, it “stops short of the line between possibility and plausibility of
          ‘entitlement to relief.’ ” Id., at 557 (brackets omitted).

Id. at 678. A plaintiff's factual allegations, while “assumed to be true, must do more

than create speculation or suspicion of a legally cognizable cause of action; they

must show entitlement to relief.” LULAC v. Bredesen, 500 F.3d 523, 527 (6th Cir.

2007). Thus, “[t]o state a valid claim, a complaint must contain either direct or

inferential allegations respecting all the material elements to sustain recovery

under some viable legal theory.” Bredesen, 500 F.3d at 527.

          In addition, if a court considers matters outside of the pleadings, the court

must convert the motion into one for summary judgment under Rule 56. Turner v.

Corr. Med. Servs., Inc., No. 13-11783, 2014 WL 861579, at *2 (E.D. Mich. Mar. 5,

2014). However, “[w]hen a court is presented with a 12(b)(6) motion, it may

consider the Complaint and any exhibits attached thereto, public records, items

appearing in the record of the case and exhibits attached to defendant's motion to

dismiss so long as they are referred to in the Complaint and are central to the

claims contained therein.” Bassett v. Nat'l Coll. Athletic Ass'n, 528 F.3d 426, 430

(6th Cir. 2008). But “a court may only take judicial notice of a public record whose

existence or contents prove facts whose accuracy cannot reasonably be

questioned.” Passa v. City of Columbus, 123 Fed. Appx. 694, 697 (6th Cir. 2005).

   III.      Analysis

   A. Procedural Due Process
                                                5
      In Count One, Plaintiff alleges that Defendants violated A.C.’s procedural

due process rights by: (1) failing to provide him actual notice of the charges against

him, and (2) failing to inform him of all the evidence against him. Defendants seek

to dismiss Plaintiff’s procedural due process claim, arguing that A.C. received

adequate notice and an opportunity to respond, which satisfies the constitutional

requirements.

      The Due Process Clause of the Fourteenth Amendment provides that no

state shall “deprive any person of life, liberty, or property, without due process of

law.” U.S. Const. amend. XIV § 1; Zinermon v. Burch, 494 U.S. 113, 125-26 (1990).

Procedural due process requires that a person be afforded notice and a right to be

heard before the state deprives him of a property or liberty interest. Warren v. City

of Athens, 411 F.3d 697, 708 (6th Cir. 2005). In reviewing an alleged violation of

procedural due process, a court must first determine whether the party has

identified a protected liberty or property interest, and then turn to whether the

deprivation of that interest contravened notions of due process. Jahn v.

Farnsworth, 617 F. App'x 453, 459 (6th Cir. 2015).

      The Supreme Court recognized a student's right to procedural due process

in a suspension proceeding in Goss v. Lopez, 419 U.S. 565 (1975). In Goss, the

Court determined that, at the minimum, a student facing suspension from school

“must be given some kind of notice and afforded some kind of hearing.” Id. at 579.

But the type of notice and hearing to which a student may be entitled depends on


                                          6
the competing interests of those involved. Id.      The Court instructed that the

student's interest to “avoid unfair or mistaken exclusion from the educational

process” must be balanced against the school district's interest in efficiently

maintaining a functional educational environment. Id.

      Under Goss, a student facing a suspension of ten days or less has the

procedural due process right to “oral or written notice of the charges against him

and, if he denies them, an explanation of the evidence the authorities have and an

opportunity to present his side of the story.” Id. at 581. The notice contemplated

by the Court in these situations need not be formal and there is no requirement

that there be a period of time between the notice and the hearing. See id. at 584

(describing the minimal exchange as “at least an informal give-and-take between

student and disciplinarian, preferably prior to the suspension”). And while school

officials are not necessarily required to turn over all evidence to the accused prior

to imposing a suspension, school officials are “at least required to explain the

evidence in their possession and give [the student] an opportunity to present his

version of facts.” Jahn, 617 F. App'x at 459.

      Here, Defendants argue Plaintiff’s procedural due process claim must be

dismissed because “Plaintiff admits he received all of the process he was due for

a short-term public school suspension.” Defendants point to the following factual

allegations in the Complaint: that Mr. Preston informed A.C. he was accused of

using a racial epithet towards A.J., that A.C. was given an opportunity to respond

to the charges, and that Mr. Preston decided to suspend A.C. after conducting an

                                         7
investigation and interviewing the relevant parties. Defendants contend that A.C.

was not entitled to additional notice or hearing in connection with his three-day

suspension.

      The Court agrees with Defendants that the general nature of the notice and

hearing afforded to A.C. may be adequate to satisfy constitutional thresholds in

connection with a three-day suspension. However, Plaintiff’s Complaint presents

sufficient factual allegations as to whether Mr. Preston violated A.C’s due process

rights by failing to provide A.C. with actual notice of the specific charges, actual

notice of the evidence in the school’s possession supporting the charges, or a fair

opportunity to respond to the evidence and charges prior to the imposition of the

suspension.

      In viewing the Complaint in the light most favorable to Plaintiff as required

at this stage, Mr. Preston ultimately claimed that A.C. was suspended for using a

racial epithet towards A.J. at the snack carts on November 6, 2018. But according

to the Complaint, the only offense explained to A.C. prior to his suspension was

that he allegedly directed a racial epithet towards A.J. at the lockers on November

7 or 8. In addition, according to the Complaint, the only evidence ever mentioned

to A.C. prior to his suspension was that A.J. had made the accusation against him.

A.C. was not given notice of the video evidence prior to his suspension. As alleged

in the Complaint, A.C. received neither notice of the specific incident for which he

was suspended, nor a complete explanation of the evidence against him.



                                         8
Accordingly, the Court finds Plaintiff states a viable claim for violation of A.C.’s due

process rights under Goss sufficient to survive Defendants’ motion to dismiss.

    B. Substantive Due Process

        In Count Three, Plaintiff claims A.C.’s substantive due process rights were

violated because the evidence Mr. Preston relied upon did not show that A.C.

committed the offense.1             Plaintiff asserts that because there is no evidence

showing A.C. committed the offense for which he was disciplined, imposing

discipline violates A.C.’s due process rights. In their motion, Defendants argue

Plaintiff’s substantive due process claim must be dismissed because the

Complaint establishes that the suspension was rationally related to Plaintiff’s use

of a racial epithet and supported by evidence Mr. Preston gathered. The Court

agrees with Defendants as to Plaintiff’s substantive due process claim.

        While the Due Process Clause provides “heightened protection against

government interference with certain fundamental rights and liberty interests,”

Washington v. Glucksberg, 521 U.S. 702, 720 (1997), the right to attend public

school is not a fundamental right or liberty interest. San Antonio Indep. Sch. Dist.

v. Rodriguez, 411 U.S. 1, 33-37 (1973). When a government action does not affect

fundamental rights or liberty interests and does not involve suspect classifications,

it will be upheld if it is rationally related to a legitimate state interest. See Vacco v.




        1
           Plaintiff also alleges Mr. Preston violated A.C.’s substantive due process rights by violating his
procedural due process rights. The Court has already determined that Plaintiff has sufficiently alleged a
violation of A.C.’s procedural due process rights.

                                                     9
Quill, 521 U.S. 793 (1997); Seal v. Morgan, 229 F.3d 567, 575 (6th Cir. 2000). In

cases involving school discipline, substantive due process is violated only in the

rare case that there is no “rational relationship between the punishment and the

offense.” Seal, 229 F.3d at 575 (quoting Brewer v. Austin Indep. Sch. Dist, 779

F.2d 260, 264 (5th Cir. 1985)). See also Wood v. Strickland, 420 U.S. 308, 326

(1975). The Court also notes that “[i]t is not the role of the federal courts to set

aside decisions of school administrators which the court may view as lacking a

basis in wisdom or compassion.” Wood, 420 U.S. at 326.

      Here, although Plaintiff’s Complaint raises questions about whether

adequate procedural due process was afforded to A.C., the Court finds Plaintiff

fails to state a claim for a violation of A.C’s substantive due process rights. Plaintiff

acknowledges that Mr. Preston conducted an investigation and determined that

A.C. committed an offense. Exercising his discretion as principal, Mr. Preston

imposed a three-day suspension. The factual allegations in the Complaint do not

establish that Mr. Preston’s conduct was arbitrary, egregious, or not rationally

related to a legitimate state interest.         While Plaintiff may disagree with Mr.

Preston’s conclusions or what the evidence shows, this Court is not the place to

relitigate the evidence underpinning Mr. Preston’s decision. Defendants’ motion

to dismiss Count Three is granted.

   C. Individual Liability for Defendant Preston

      Qualified immunity protects “[g]overnment officials performing discretionary

functions” from liability for civil damages so long as their conduct “does not violate
                                           10
clearly established statutory or constitutional rights of which a reasonable person

would have known.” Poe v. Haydon, 853 F.2d 418, 423 (6th Cir. 1988). The Sixth

Circuit applies a three-pronged analysis in determining a defendant’s entitlement

to qualified immunity. Shively v. Green Local School Dist. Bd. of Ed., 579 Fed.

Appx. 348, 354 (6th Cir. 2014). First, the Court must evaluate whether the facts

demonstrate that a constitutional violation occurred. Id. Second, the Court must

determine whether the violation involved a clearly established constitutional right

of which a reasonable person would have known. Id. Third, the Court must

consider whether the plaintiff has offered sufficient evidence to indicate that what

the official allegedly did was objectively unreasonable in light of clearly established

constitutional rights. Id.

       Defendants contend that regardless of whether a constitutional violation

occurred, Mr. Preston cannot be personally liable because he is protected by

qualified immunity. A government actor is not entitled to qualified immunity if he

violated a clearly established constitutional right. Doe v. Miami Univ., 882 F.3d

579, 604 (6th Cir. 2018). Rights are clearly established where the official has fair

warning that his conduct is a violation. Hope v. Pelzer, 536 U.S. 730, 741 (2002).

To show that a right was clearly established, it is not necessary to point to cases

directly on point or with identical factual scenarios. Hope, 536 U.S. at 741. Rather,

the focus of the inquiry is whether the state of the law gave the defendant fair

warning that his conduct was unconstitutional. Id.



                                          11
         Defendants argue that Mr. Preston is entitled to qualified immunity because

there is no clearly established right for a student to receive more than notice and

an opportunity to be heard, and there is no clearly established right for a student’s

suspension to be based on anything more than the evidence collected by

administrators. The Court agrees with Defendants’ general interpretation of the

legal principles. But the problem with Defendants’ argument is the Court has found

that Plaintiff sufficiently alleged a violation of due process resulting from Mr.

Preston’s alleged failure to give A.C. notice of the actual charges or the evidence

against him. There is no doubt that those basic rights are clearly established under

Supreme Court and Sixth Circuit precedent, and that by allegedly failing to provide

adequate notice, Mr. Preston violated A.C.’s clearly established rights.

         However, prong three—whether Mr. Preston’s conduct was objectively

unreasonable—is a closer question. As the Court understands the allegations in

the Complaint, while Mr. Preston may not have initially fully informed A.C. of the

charges against him, the suspension was ultimately based on his investigation and

interpretation of the evidence supporting the actual incident. Taking the allegations

in the Complaint as true as the Court must, the Court finds Plaintiff fails to allege

sufficient facts to establish that Mr. Preston acted objectively unreasonably.

Accordingly, Mr. Preston is entitled to qualified immunity in his individual capacity

as to all claims.

   IV.      Conclusion



                                          12
      For the foregoing reasons, Defendants’ motion to dismiss is GRANTED as

to Count Three and as to all claims against Mr. Preston in his individual capacity.

Defendants’ motion to dismiss is in all other respects DENIED.

    SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge



Dated: February 6, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on February 6, 2020, by electronic and/or ordinary mail.



                                 s/Lisa Bartlett
                                 Case Manager




                                        13
